DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Timothy D. Maclintyre (Reg. No. 42,824) on 02/04/2022.
The application has been amended as follows (added text are underlined and deleted text are strikethrough or in double square brackets):

21. A digital-to-analog converter, comprising: 
a plurality of digital amplifier cells connected in parallel, 
each digital amplifier cell is configured to receive a digital input signal and includes a switching circuit driving one or more capacitors; 
the switching circuit has a first supply voltage and a second supply voltage designed to differ from each other in amplitude by a predefined ratio, wherein the switching circuit is configured to cancel an error between the predefined ratio and a ratio of the amplitude of the first supply voltage and the amplitude of the second supply voltage while outputting a voltage to the and where the switching circuit cancels the error by averaging output voltage from two distinct switched subcircuits connected together at a summing node; and 
a control circuit interfaced with each digital amplifier cell in the plurality of digital amplifier cells and operable to supply the digital input signals to the plurality of digital amplifier cells, wherein each digital amplifier cell includes a phase compensation circuit and the phase compensation circuit is configured to compensate for phase difference between the two distinct switched subcircuits.  

22. Cancelled 
26. (Previously Presented) The digital-to-analog converter of claim 21 wherein subcircuit includes a first circuit branch, a second circuit branch and a reference circuit branch, wherein the first circuit branch is coupled between the first supply voltage and a switch output node and includes a first switch, wherein the second circuit branch is coupled between the second supply voltage and the switch output node and includes a second switch, wherein the reference circuit branch is coupled between the switch output node and a reference voltage and includes a reference switch, such that the reference voltage is lower than the first supply voltage and the second supply voltage; a first capacitor electrically coupled between the switch output node of one subcircuit and the summing node; and a second capacitor electrically coupled between the switch output node of the other subcircuit and the summing node. 
30. A digital amplifier cell, comprising: 

wherein the first circuit branch is coupled between a first supply voltage and a switch output node and includes a first switch, 
wherein the second circuit branch is coupled between a second supply voltage and the switch output node and includes a second switch, 
wherein the reference circuit branch is coupled between the switch output node and a reference voltage and includes a reference switch, such that the first supply voltage is designed to differ in amplitude from the second supply voltage by a predefined ratio and the reference voltage is lower than the first supply voltage and the second supply voltage; 
a first capacitor coupled between one of the two subcircuits and the summing node; 
a second capacitor coupled between the other of the two subcircuits and the summing circuit; and 
a controller interfaced with the first switch, the second switch and the reference switch in each of the  subcircuit, wherein during a high power mode, the controller switches the both of the two subcircuits between the first supply voltage and the reference voltage; and, during a low power mode, switches the one of the two5TDM/kevApplication No. 17/026,545Docket No.: 6550-000319-US-COAReply to Office Action of August 18, 2021 subcircuits between the first supply voltage and the second supply voltage while switching the other of the two subcircuits between the second supply voltage and the reference voltage.

40. A digital-to-analog converter, comprising: 
a plurality of digital amplifier cells connected in parallel, 

the switching circuit has a first supply voltage and a second supply voltage designed to differ from each other in amplitude by a predefined ratio, wherein the switching circuit is configured to cancel an error between the predefined ratio and a ratio of the amplitude of the first supply voltage and the amplitude of the second supply voltage while outputting a voltage to the one or more capacitors; and 
a control circuit interfaced with each digital amplifier cell in the plurality of digital amplifier cells and operable to supply the digital input signals to the plurality of digital amplifier cells; 
wherein the switching circuit further comprises two subcircuits connected together at a summing node, 
each subcircuit includes a first circuit branch, a second circuit branch and a reference circuit branch, 
wherein the first circuit branch is coupled between the first supply voltage and a switch output node and includes a first switch, 8TDM/kevApplication No. 17/026,545Docket No.: 6550-000319-US-COA Reply to Office Action of August 18, 2021 
wherein the second circuit branch is coupled between the second supply voltage and the switch output node and includes a second switch, 
wherein the reference circuit branch is coupled between the switch output node and a reference voltage and includes a reference switch, such that the reference voltage is lower than the first supply voltage and the second supply voltage; 
a first capacitor electrically coupled between the switch output node of one subcircuit and the summing node; 
; and
wherein, during a high power mode, the control circuit actuates the first switch and the reference switch in each of the subcircuits while the second switch in each of the subcircuits is in an open position.

41. Cancelled

42. The digital-to-analog converter of claim [[41]] 40 wherein, during a low power mode, the control circuit actuates the second switch in each of the subcircuits while actuating the first switch in one of the two subcircuits and actuating the reference switch in the other of the two subcircuits.  

43. The digital-to-analog converter of claim 40 wherein the control circuit, during [[a]] the high power mode, switches both of the two subcircuits between the first supply voltage and the reference voltage; and, during a low power mode, switches the 9TDM/kevApplication No. 17/026,545Docket No.: 6550-000319-US-COA Reply to Office Action of August 18, 2021 one of the two subcircuits between the first supply voltage and the second supply voltage while switching the other of the two subcircuits between the second supply voltage and the reference voltage.


Allowable Subject Matter
Claim 21, 24-31, 34-40, 42 and 43 are allowed.
the prior art of record, particularly, Walling et al. (US 2016/0336909 A1) and Ruffieux et al. (US 2019/0280688 A1) either alone or in combination, fails to fairly teach or suggest the limitations of:
“wherein the switching circuit is configured to cancel an error between the predefined ratio and a ratio of the amplitude of the first supply voltage and the amplitude of the second supply voltage while outputting a voltage to the one or more capacitors and where the switching circuit cancels the error by averaging output voltage from two distinct switched subcircuits connected together at a summing node; and 
a control circuit interfaced with each digital amplifier cell in the plurality of digital amplifier cells and operable to supply the digital input signals to the plurality of digital amplifier cells, wherein each digital amplifier cell includes a phase compensation circuit and the phase compensation circuit is configured to compensate for phase difference between the two distinct switched subcircuits” (bold-emphasis added) when considered in view of the other limitations as recited in claim 21;
“a controller interfaced with the first switch, the second switch and the reference switch in each of the  subcircuit, wherein during a high power mode, the controller switches the both of the two subcircuits between the first supply voltage and the reference voltage; and, during a low power mode, switches the one of the two 5TDM/kevApplication No. 17/026,545Docket No.: 6550-000319-US-COA Reply to Office Action of August 18, 2021 subcircuits between the first supply voltage and the second supply voltage while switching the other of the two subcircuits between the second supply voltage and the reference voltage” when considered in view of the other limitations as recited in claim 30; and

wherein the switching circuit further comprises two subcircuits connected together at a summing node, 
each subcircuit includes a first circuit branch, a second circuit branch and a reference circuit branch, 
wherein the first circuit branch is coupled between the first supply voltage and a switch output node and includes a first switch, 8TDM/kevApplication No. 17/026,545Docket No.: 6550-000319-US-COA Reply to Office Action of August 18, 2021 
wherein the second circuit branch is coupled between the second supply voltage and the switch output node and includes a second switch, 
wherein the reference circuit branch is coupled between the switch output node and a reference voltage and includes a reference switch, such that the reference voltage is lower than the first supply voltage and the second supply voltage; 
a first capacitor electrically coupled between the switch output node of one subcircuit and the summing node; 
a second capacitor electrically coupled between the switch output node of the other subcircuit and the summing node[[.]]; and
wherein, during a high power mode, the control circuit actuates the first switch and the reference switch in each of the subcircuits while the second switch in each of the subcircuits is in an open position” (bold-emphasis added) when considered in view of the other limitations as recited in claim 40.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633